
	
		III
		110th CONGRESS
		2d Session
		S. RES. 459
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2008
			Mr. Lugar (for himself
			 and Mr. Voinovich) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the strong support of the Senate
		  for the North Atlantic Treaty Organization to extend invitations for membership
		  to Albania, Croatia, and Macedonia at the April 2008 Bucharest Summit, and for
		  other purposes.
	
	
		Whereas the North Atlantic Treaty Organization (NATO) will
			 hold a Heads of State and Government summit at Bucharest, Romania in April
			 2008;
		Whereas NATO has successfully defended the territory and
			 interests of its members for more than 50 years and contributed to the spread
			 of freedom, democracy, stability, and peace throughout Europe;
		Whereas Albania, Croatia, and Macedonia have been
			 preparing for NATO membership for more than 8 years and are undergoing a
			 historic process of democratic and free market transformation after emerging
			 from decades of occupation;
		Whereas Albania, Croatia, and Macedonia have made
			 important progress toward establishing civilian control of their militaries and
			 demonstrating their ability to operate with the military forces of NATO nations
			 at Alliance standards;
		Whereas Albania, Croatia, and Macedonia continue to make
			 important contributions to the United Nations-mandated International Security
			 Assistance Force, operating under NATO leadership to assist the Government of
			 Afghanistan in extending and exercising its authority and influence throughout
			 Afghanistan, creating the conditions for stabilization and
			 reconstruction;
		Whereas Albania, Croatia, and Macedonia have made
			 important improvements in their democratic processes, including—
			(1)embracing ethnic
			 diversity;
			(2)respecting human
			 rights;
			(3)building a free
			 market economy; and
			(4)promoting good
			 neighborly relations;
			Whereas NATO conducted military operations against the
			 Federal Republic of Yugoslavia to further the objective of a lasting peace in
			 Kosovo;
		Whereas the United States has diplomatically recognized
			 the independence of Kosovo and should support the integration of Kosovo into
			 international and Euro-Atlantic institutions;
		Whereas lasting stability and security in Southeastern
			 Europe requires the military, economic, and political integration of emerging
			 democracies into existing European structures;
		Whereas Albania, Croatia, and Macedonia can play important
			 roles in NATO activities in Southeastern Europe, through their unique
			 geostrategic position and by deterring and disrupting any efforts by any party
			 to destabilize the region through violence;
		Whereas Article 10 of the North Atlantic Treaty, done in
			 Washington on April 4, 1949, states: any other European state in a
			 position to further the principles of this Treaty and to contribute to the
			 security of the North Atlantic area may be granted NATO membership;
			 and
		Whereas the Riga Summit Declaration, issued by NATO in
			 November 2006, reaffirms that NATO remains open to new European
			 members: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the political
			 independence and territorial integrity of the emerging democracies in
			 Southeastern Europe are vital to European peace and security and to the
			 interests of the United States;
			(2)the expansion of
			 NATO contributes to the Alliance’s continued effectiveness and
			 relevance;
			(3)the Senate
			 reaffirms its support for continued enlargement of NATO to include qualified
			 candidates; and
			(4)the United States
			 should take the lead in supporting the awarding of invitations to Albania,
			 Croatia, and Macedonia to join the Alliance at the NATO Summit at Bucharest,
			 Romania in April 2008.
			
